—Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about June 21, 1994, which denied defendant’s motion to vacate the note of issue and statement of readiness, unanimously reversed, on the law, and the note of issue and statement of readiness vacated, with costs.
In light of our decision in the companion appeal in this action (Summit Rovins & Feldesman v Fonar Corp., 213 AD2d 201 [decided herewith]) reversing the grant of summary judgment in favor of plaintiff on the issue of liability, there can be no inquest on damages at this time, and thus the note of issue and statement of readiness should be vacated. Concur—Sullivan, J. P., Rosenberger, Kupferman, Asch and Mazzarelli, JJ.